Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 180-199 are pending. Claims 1-179 are canceled by Applicant.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)). A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lonqi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Betq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).



As per claims 180-199, they are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent 9,116,734.

The present application is a continuation of U.S. Patent 9,116,734, having the same inventive entity, assignee, and with identical disclosures. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims of U.S. Patent 9,116,734 contain, and have obvious substantially similar limitations of the claims of the Instant Application (See MPEP 804). For the sake of brevity, a table has been constructed below to illustrate this for claim 180 only:

Instant Application
U.S. Patent 9,116,734
180. A method for storing and accessing information in a dispersive storage area network, comprising
(a) storing information from an electronic device by,
(i) breaking up, at the electronic device, the information into a plurality of portions;
(ii) providing a plurality of virtual network connections at the electronic device by spawning a plurality of virtual machines that each virtualizes network capabilities of a network interface of the electronic device, and 
(iii) storing each portion of the plurality of portions at a respective storage device of a plurality of storage devices by, for each respective portion, communicating data packets containing the respective portion of the information to the respective storage device from the electronic device using one of the provided virtual network connections; and
(b) thereafter accessing, by the electronic device, the stored information by,
(i) providing a plurality of virtual network connections at the electronic device by spawning a plurality of virtual machines that each virtualizes network capabilities of a network interface of the electronic device,
(ii) receiving data packets communicated from a respective storage device of the plurality of storage devices using one of the provided virtual network connections. the received data packets containing data representing one of the portions of the information, and
(iii) assembling the received data packets into the stored information;
(c) wherein data in at least some portions of the plurality of portions is redundant to other data in the at least some portions of the plurality of portions such that the stored information can be reassembled even if data is not received from all of the storage devices of the plurality of storage devices.
1. A dispersive storage area network (SAN), comprising:
(a) an electronic device having a network interface and software loaded on the electronic device configured to spawn a plurality of respective virtual machines that each virtualizes network capabilities of the network interface such that a respective virtual network connection is provided; and
(b) a plurality of storage devices, each storage device having data stored thereon representing a portion of stored information, and each storage device having software loaded thereon configured to spawn a plurality of respective virtual machines that each virtualizes network capabilities of that storage device such that a respective virtual network connection is provided;
(c) wherein the dispersive SAN is configured to store information from the electronic device by
(i) breaking up, at the electronic device, the information into a plurality of portions;
(ii) spawning, at the electronic device, a plurality of virtual machines that each virtualizes network capabilities of the network interface such that a virtual network connection is provided, and
(iii) storing each portion of the plurality of portions at a respective storage device of the plurality of storage devices by, for each respective portion,
(A) communicating, from the electronic device using one of the provided virtual network connections, data packets containing the respective portion of the information to the respective storage device,
(B) receiving, at a virtual machine of the respective storage device, the respective portion, and
(C) storing, at the respective storage device, the respective portion;
(d) wherein the electronic device is configured to thereafter access the stored information by
(i) spawning, at the electronic device, a plurality of virtual machines that each virtualizes network capabilities of the network interface such that a virtual network connection is provided,
(ii) receiving, at each of the spawned virtual machines, data packets communicated by a respective storage device of the plurality of storage devices using a virtual network connection provided by a virtual machine of that storage device, the received data packets containing data representing one of the portions of the information,
(iii) assembling the data received at each of the spawned virtual machines into the stored information;
(e) wherein data in at least some portions of the plurality of portions is redundant to other data in the at least some portions of the plurality of portions such that the stored information can be reassembled even if data is not received from all of the storage devices of the plurality of storage devices.



Claim 180 of the Instant Application is a method embodiment of the system embodiment of claim 1 of the U.S. Patent 9,116,734. It would have been obvious to utilize said system to perform the claimed method of the instant application because the difference in the statutory class of invention between the two claims is merely an obvious variant of one another, whereby the invention defined in the system claims of U. S. Patent No. 9,116,734 could readily be practiced or embodied in as a method of the instant application. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify claim 1 of U.S. Patent 9,116,734 to be practiced as a method of the instant application. The ordinary artisan would have been motivated to modify the system claims of U.S. Patent 9,116,734 for the simple purpose of carrying out or implementing the method recited by the instant application. Similar claim mappings of the remaining claims would have been obvious to a person having ordinary skill in the art, but have been omitted for the sake of brevity.
As per claims 180-199, they are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent 10,210,949.

The present application is a continuation of U.S. Patent 10,210,949, having the same inventive entity, assignee, and with identical disclosures. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims of U.S. Patent 10,210,949 contain, and have obvious substantially similar limitations of the claims of the Instant Application (See MPEP 804). For the sake of brevity, a table has been omitted because it would be similar to the one provided above.

As per claims 180-199, they are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent 10,803,978.

The present application is a continuation of U.S. Patent 10,803,978, having the same inventive entity, assignee, and with identical disclosures. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims of U.S. Patent 10,803,978 contain, and have obvious substantially similar limitations of the claims of the Instant Application (See MPEP 804). For the sake of brevity, a table has been omitted because it would be similar to the one provided above.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 180-181, 186-189, and 191-192 are rejected under 35 U.S.C. 103(a) as being unpatentable over Orsini et al. (US 2010/0299313) (hereinafter Orsini) and Nickolov et al. (US 2009/0276771) (hereinafter Nickolov).

As per claim 180, the combination of references above teaches a method for storing and accessing information in a dispersive storage area network, comprising
	(a) storing information from an electronic device by,
	(i) breaking up, at the electronic device, the information into a plurality of portions (Orsini [0011] parsing, splitting, and separating data into two or more parts or portions);
	(ii) providing a plurality of virtual network connections at the electronic device by spawning a plurality of virtual machines that each virtualizes network capabilities of a network interface of the electronic device (Nickolov [0221]-[0223] virtual network interfaces belong to associated virtual machines and a virtual connection is created between said virtual machines with said virtual network interfaces), and
	(iii) storing each portion of the plurality of portions at a respective storage device of a plurality of storage devices by, for each respective portion (Orsini [0142] and [0318] place portions of data in each of different data storage facilities), communicating data packets containing the respective portion of the information to the respective storage device from the electronic device using one of the provided virtual network connections (Nickolov [0221]-[0223] communicate traffic between hosts hosting the virtual machines having the virtual network interfaces); and
	(b) thereafter accessing, by the electronic device, the stored information by,
	(i) providing a plurality of virtual network connections at the electronic device by spawning a plurality of virtual machines that each virtualizes network capabilities of a network interface of the electronic device (Nickolov [0221]-[0223] virtual network interfaces belonging to associated virtual machines and creating a virtual connection between said virtual machines with said virtual network interfaces),
	(ii) receiving data packets communicated from a respective storage device of the plurality of storage devices using one of the provided virtual network connections (Nickolov [0221]-[0223] communicate traffic between hosts hosting the virtual machines having the virtual network interfaces), the received data packets containing data representing one of the portions of the information (Orsini [0139] data from two or more storage facilities are needed to reassemble and decipher the data), and
	(iii) assembling the received data packets into the stored information (Orsini [0144] and  [0436] receive data portions from a plurality of storage facilities and reassemble the data into useable form);
	(c) wherein data in at least some portions of the plurality of portions is redundant to other data in the at least some portions of the plurality of portions (Orsini [0451] redundancy capabilities restore original data using less than the total number of shares) such that the stored information can be reassembled even if data is not received from all of the storage devices of the plurality of storage devices (Orsini [0460] and [0521] redundancy information allows for restoration of original data using fewer than all the data portions).

Nickolov and Orsini are both concerned with data transfer within computing environments. Orsini teaches breaking apart and reassembling data with redundancy while Nickolov teaches virtual machines and virtual network interface connections. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Orsini in view of Nickolov because it would provide for a data splitting process that advantageously places portions of sensitive data in each of a plurality of different storage facilities such that no single data storage facility includes sufficient encrypted data to recreate the original sensitive data. Such randomization of the data into individually unusable encrypted portions increases security and provides for maintained trust in the data even if one of the data storage facilities is compromised. Furthermore, varying the sizes of the data units resulting from the splitting process may render the data more difficult to restore to a useable form, thereby increasing security of sensitive data.

As per claim 181, Orsini further teaches wherein the electronic device is disposed at a first location ([0016]), and each of the storage devices is disposed at a location remote from the first location ([0123] and [0138]).

As per claim 186, Orsini further teaches wherein the electronic device comprises a phone ([0008]).

As per claim 187, Orsini further teaches wherein one of the storage devices comprises a phone ([0092]).

As per claim 188, Orsini further teaches wherein the electronic device comprises a tablet ([0549]).

As per claim 189, Orsini further teaches wherein one of the storage devices comprises a tablet ([0549]).

As per claim 191, Orsini teaches wherein the electronic device comprises a laptop ([0214]).

As per claim 192, Orsini further teaches wherein the electronic device comprises a server ([0013] and [0101]).

Claims 182-185, 190, and 193-198 are rejected under 35 U.S.C. 103(a) as being unpatentable over Orsini, Nickolov, and Vesper et al. (US 2011/0153351) (hereinafter Vesper).

As per claim 182, Vesper teaches wherein the electronic device is disposed at a first medical facility ([0097]).

Vesper and Orsini are both concerned with data transfer within computing environments. Orsini teaches breaking apart and reassembling data with redundancy while Vesper teaches medical information and facilities. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Orsini and Nickolov in view of Vesper because it would provide for a network that enables the linking of imaging centers and physicians' offices to reduce the costs of moving medical imaging files from location to location via mail and courier services. Doing so addresses the concerns of HIPAA guidelines to maintain all private patient information during transit and storage, and only allows visibility to this information by the appropriate people who are giving care to a patient. The system would take images from imagining centers and hospitals as input into the system and makes those available to the appropriate physician or healthcare provider at the time of visit to consult with the patient. This system eliminates the need for the imaging film to be sent to the physician's office or to have the patient carry the film with him once a study has been completed.

As per claim 183, Vesper teaches wherein the first medical facility is a hospital ([0113]).

As per claim 184, Vesper teaches wherein the first medical facility is a doctor's office ([0148]).

As per claim 185, Vesper teaches wherein one of the storage devices is disposed at a second medical facility ([0098]).

As per claim 190, Vesper teaches wherein the electronic device comprises an Internet-enabled television ([0240]).

Vesper and Orsini are both concerned with data transfer within computing environments. Orsini teaches breaking apart and reassembling data with redundancy while Vesper teaches medical information and facilities. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Orsini and Nickolov in view of Vesper because it would provide for a network that enables the linking of imaging centers and physicians' offices to reduce the costs of moving medical imaging files from location to location via mail and courier services. Doing so addresses the concerns of HIPAA guidelines to maintain all private patient information during transit and storage, and only allows visibility to this information by the appropriate people who are giving care to a patient. The system would take images from imagining centers and hospitals as input into the system and makes those available to the appropriate physician or healthcare provider at the time of visit to consult with the patient. This system eliminates the need for the imaging film to be sent to the physician's office or to have the patient carry the film with him once a study has been completed.

As per claim 193, it has substantially the same limitations as claim 180 rejected above, except for substituting medical information for information. Vesper in at least the abstract teaches medical information.

Vesper and Orsini are both concerned with data transfer within computing environments. Orsini teaches breaking apart and reassembling data with redundancy while Vesper teaches medical information and facilities. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Orsini and Nickolov in view of Vesper because it would provide for a network that enables the linking of imaging centers and physicians' offices to reduce the costs of moving medical imaging files from location to location via mail and courier services. Doing so addresses the concerns of HIPAA guidelines to maintain all private patient information during transit and storage, and only allows visibility to this information by the appropriate people who are giving care to a patient. The system would take images from imagining centers and hospitals as input into the system and makes those available to the appropriate physician or healthcare provider at the time of visit to consult with the patient. This system eliminates the need for the imaging film to be sent to the physician's office or to have the patient carry the film with him once a study has been completed.

As per claim 194, it has similar limitations as claim 181 and is therefore rejected using the same rationale. 

As per claim 195, it has similar limitations as claim 182 and is therefore rejected using the same rationale. 

As per claim 196, it has similar limitations as claim 183 and is therefore rejected using the same rationale. 

As per claim 197, it has similar limitations as claim 184 and is therefore rejected using the same rationale. 

As per claim 198, it has similar limitations as claim 185 and is therefore rejected using the same rationale. 

Claim 199 is rejected under 35 U.S.C. 103(a) as being unpatentable over Orsini, Nickolov, Vesper, and Baird et al. (US 2009/0005649) (hereinafter Baird).

As per claim 199, the combination of references above teaches wherein the method further comprises displaying, at the electronic device, one or more symbolic representations corresponding to one or more symptoms from a predefined set of symbolic representations (Baird [0030]; [0032]; [0037]-[0038]), and receiving user input corresponding to a selection of one or more symbolic representations of the predefined set (Baird [0059] and [0066]), the medical information that is stored and accessed in the dispersive storage area network comprising the received user input (Vesper [0195]; [0197]; [0200]).

Baird and Orsini are both concerned with data transfer within computing environments. Orsini teaches breaking apart and reassembling data with redundancy while Baird teaches a user interface for depicting symbolic representations of patient symptoms. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Orsini, Nickolov, and Vesper in view of Baird because it would provide for a symptom mapping system that may only display symptom representations within the boundaries of the body representation. The symptom mapping system may identify locations on the screen that are outside of the boundaries defined by the outline of the body representation(s). If a user moves the indicator (e.g., the cursor) to any of these outside locations while activating the user input device, the symptom mapping system will not allow symptom representations to be displayed at those outside locations, thus preventing the inaccuracy of the user from resulting in invalid symptom representations that do not designate a location on the body.

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:

Peters et al. (US 6,374,336) disclose transferring multiple high bandwidth streams of data between multiple storage units and multiple applications in a scalable and reliable manner.

Goel et al. (US 2010/0287227) disclose identifying a processor from a plurality of processors to provide symmetrical request and response processing.

Bowman et al. (US 2008/0021288) disclose generating personalized health information with accommodation for consumer health terminology.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            December 6, 2022